Citation Nr: 0003696	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pierce W. Hamblin, Attorney-
at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1946.  He died in June 1993.  The appellant is his widow.

The instant appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which denied a claim for 
service connection for the cause of the veteran's death.  
This case was remanded by the Board of Veterans' Appeals 
(Board or BVA) in January 1997 for further development.

In March 1998, the Board denied the appellant's claim, and 
she filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In April 1999, the VA General Counsel filed 
a motion to vacate and remand and to stay further 
proceedings.  The appellant filed an informal brief to 
reverse the Board's decision.  The Court granted the VA 
General Counsel's motion in a June 1999 order, vacating and 
remanding the case to the Board.  Judgment was entered in 
July 1999.


REMAND

The appellant contends, in substance, that service connection 
is warranted for the cause of the veteran's death because the 
lung disorder which caused his death, pulmonary fibrosis, 
resulted from "the after effects of [his] tour of duty in 
the South Pacific."

The VA General Counsel's April 1999 motion stated that the 
VA's statutory duty to assist required the VA to make an 
attempt "to verify the veteran's exposure to toxins during 
his service in WW II, particularly his allegation . . . that 
he was exposed to either an exfoliant or some kind of anti-
tetanus or anti-typhoid medical spray during his service in 
the South Pacific."

Further, the VA General Counsel stated that "if 
corroborating evidence of the veteran's exposure to toxins is 
obtained, the BVA should ensure that another medical opinion 
is procured to determine if the exposure to environmental 
toxins in the Pacific Islands was the likely etiology of the 
veteran's pulmonary fibrosis."  In this regard, the Court's 
June 1999 order stated that the Board should obtain another 
VA medical opinion which specifically addressed "the 
relationship, if any, between the veteran's in-service 
treatment for 'right-lung pathology[,] including pneumonia, 
pleurisy, and pleural adhesions of undetermined etiology' . . 
. and the veteran[']s evaluation and treatment since 1957 for 
'various lung diseases, including pulmonary fibrosis,' the 
condition from which the veteran died . . . ."

The VA General Counsel's motion also stated that "the Board 
should reconsider its determination of the veteran's 
credibility"; that the Board should "consider 38 C.F.R. 
§ 3.303(d)"; and that, if the Board continued to deny the 
appellant's claim following this remand, the Board should 
"provide a satisfactory explanation as to why the evidence 
is not in equipoise."

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should make an attempt to 
verify the veteran's exposure to toxins 
during his service in WW II, particularly 
the allegation that he was exposed to 
either an exfoliant or some kind of anti-
tetanus or anti-typhoid medical spray 
during his service in the South Pacific.

2.  After the RO attempts to verify the 
veteran's exposure to toxins, another VA 
medical opinion from an appropriate 
specialist should be requested.  The 
physician is specifically requested to 
address:

(a)  The relationship, if any, 
between the veteran's in-service 
treatment for right-lung pathology, 
including pneumonia, pleurisy, and 
pleural adhesions of undetermined 
etiology, and the veteran's 
evaluation and treatment since 1957 
for various lung diseases, including 
pulmonary fibrosis, the condition 
from which the veteran died; and

(b)  If corroborating evidence of 
the veteran's exposure to toxins is 
obtained, the physician should offer 
an opinion as to whether it is at 
least as likely as not the veteran's 
pulmonary fibrosis was caused by 
exposure to environmental toxins in 
the Pacific Islands.

The physician should provide complete 
rationales for all conclusions reached.  
The complete claims folder must be made 
available to the physician.

3.  The RO should review the medical 
opinion above to determine if it meets 
the requirements of paragraph 2 above.  
If not, the report should be returned to 
the physician. 

4.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained pursuant to 
this remand.  If the benefit sought is 
not granted, the appellant and her 
attorney, if applicable, should be 
furnished with a supplemental statement 
of the case and provided an opportunity 
to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



